Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2015

                                     No. 04-15-00230-CV

                               IN THE MATTER OF E.K.G.,

                      From the 436th District Court, Bexar County, Texas
                              Trial Court No. 2013-JUV-01629
                         The Honorable Lisa Jarrett, Judge Presiding


                                       ORDER

       The Appellants' motion for recalculation of deadline for filing brief is GRANTED.
Appellant’s brief is due on June 29, 2015.




                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court